Citation Nr: 0730549	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  00-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a neurological disorder 
of the hands and feet, claimed as secondary to service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from September 1942 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for memory 
loss, claimed as secondary to service-connected hypertension.  
The RO resolved that issue in the veteran's favor in an April 
2007 rating decision.  It advised the veteran that the 
allowance constituted a full grant of benefits on appeal and 
that the appeal was considered satisfied.  There is no 
indication from the veteran or his representative of 
disagreement with that determination.  Therefore, the issue 
is not currently before the Board.  

The case returns to the Board following remands to the RO in 
November 2003 and March 2006.  


FINDING OF FACT

The probative competent medical evidence of record does not 
establish that a neurological disorder of the hands and feet 
was either caused or aggravated by service-connected 
hypertension.


CONCLUSION OF LAW

Entitlement to service connection for a neurological disorder 
of the hands and feet, claimed as secondary to service-
connected hypertension, is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, a disability is service 
connected if it is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  Aggravation generally refers to an increase in 
disability.  Allen, 7 Vet. App. at 445.  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id. at 448.

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  A claim for secondary service connection also 
requires medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998), appeal dismissed, 215 F.3d 1344 
(1999).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran and his spouse claim that the veteran 
suffered strokes in 1962 and 1983 as a result of his service-
connected hypertension which have left him with pain, 
numbness, and tingling in his hands and feet, bilaterally.  
However, the Board finds no competent evidence of a nexus 
between any current neurological disorder of the hands and 
feet and the veteran's service-connected hypertension.  The 
veteran was afforded a VA examination in October 2004 in 
which the neurologist reviewed the veteran's claims file but 
was unable to find any objective evidence that the veteran 
suffered from a stroke that led to his claimed neurological 
disorder of the hands and feet.  The neurologist noted that 
if the veteran did suffer from these strokes, then he made a 
substantial recovery from both of them.  The neurologist 
issued an addendum dated May 2005 in which he opined that the 
veteran did not have a current neurological disability of the 
hands and feet.  In its March 2006 opinion, the Board found 
this opinion inadequate and remanded the case for a new VA 
neurological examination.  The veteran was afforded a new 
examination in July 2006, in which the VA neurologist found 
evidence of a mild sensory neuropathy and an antalgic gait 
suggesting an arthritic condition.  However, there was still 
no evidence of a stroke and the neurologist noted that the 
veteran and his spouse gave conflicting information with an 
emphasis on attempting to relate the veteran's problems to 
his period of active duty service.  The neurologist concluded 
that the veteran's peripheral neuropathy did not contribute 
to his difficulty with walking.  

Due to this lack of a competent medical nexus between the 
veteran's service-connected hypertension and any neurological 
disorder of the hands and feet, the Board finds that the 
preponderance of the evidence is against service connection.  
The Board acknowledges that the veteran has expressed his 
personal belief that his condition is related to his service-
connected hypertension.  However, there is no evidence that 
the veteran is trained or educated in medicine; therefore, he 
is not competent to offer an opinion as to the etiology of 
the disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
August 2001 and April 2004, as well as in the November 2002, 
August 2005, and April 2007 supplemental statements of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the November 2002, August 2005, and 
April 2007 supplemental statements of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the December 1999 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), he 
was informed to submit all evidence that pertains to his 
claim by letter dated April 2004.  Accordingly, the Board 
finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran received such notice by 
correspondence dated March 2006 and July 2006.  The Board 
further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, private 
medical records, and multiple VA examinations.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional records as well as lay evidence in the form of 
written statements.  As there is no indication of outstanding 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

Entitlement to service connection for a neurological disorder 
of the hands and feet, claimed as secondary to service-
connected hypertension, is denied.   



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


